IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

VERNON E. MCGINNIS, JR.,
Petitioner, Civil Action No. 2:05-cv-0659

Vv. Hon. William S. Stickman, IV
SUPERINTENDANT SHANNON, et ai,

Respondents.

 

 

ORDER OF COURT

After Petitioner Vernon E. McGinnis, Jr., a state prisoner, filed a motion purportedly
under Rule 60(b)(6) of the Federal Rules of Civil Procedure (ECF No. 14), a Report and
Recommendation was filed by United States Magistrate Judge Patricia L. Dodge (ECF No. 16)
recommending that Petitioner’s Motion be denied and that a certificate of appealability be
denied. Petitioner filed a Response on January 31, 2020 (ECF No. 17), stating that he “used the
wrong vehicle to address his claim” and “requests to with draw [sic] his 60 (b) (6) Motion.”

The Court, after its independent review of the record and taking into consideration the
fact that Petitioner has chosen not to file any objections, ADOPTS Magistrate Judge Dodge’s
Report and Recommendation as its Opinion.

pth
IT IS HERBY ORDERED this &

day of February 2020, that Petitioner’s Motion
(ECF No. 14) is DENIED. A certificate of appealability is DENIED as jurists of reason would
not find debatable the disposition of Petitioner’s Motion.

To the extent that Petitioner requests that the Court grant him leave to file another

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, his request is DENIED. Only
the United States Court of Appeals for the Third Circuit can grant him such authorization. See
28 U.S.C. § 2244(b)(3)(A). If Petitioner would like to file another habeas petition, he should file
an application with the Court of Appeals seeking authorization to file a second or successive
application for habeas relief. See 28 U.S.C. § 2244(b)(3)(A).

IT IS FURTHER ORDERED THAT, pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure, if any party desires to appeal from this Order, they must do so within thirty
(30) days by filing a notice of appeal as provided by Rule 3 of the Federal Rules of Appellate

Procedure.

BY THE COURT:

omy . ome em er

Ai AA oe AA
WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
